DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 25-48 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art reference is Herzog et al. (US 6,631,757 B2).
Regarding claim 25, Herzog et al. discloses a cylindrical catalyst converter, comprising: a reactor (8); a heat exchanger (5), said heat exchanger (5) being arranged to transfer heat from a first medium to a second medium; an input and an output for the first medium; and an input and an output for the second medium; wherein the first medium is the hot effluent of the reactor, and the second medium is a cooling medium; wherein said heat exchanger (5) comprises a plurality of stacked round plates (2), said plurality of stacked round plates (2) being full circular plates or annular plates, and adjacent plates of the plurality of stacked round plates (2) define gaps therebetween; and wherein the hot effluent of the reactor and the cooling medium pass respectively through alternating ones of the gaps between the plurality of stacked round plates (see Abstract; figures 1-6; column 1, line 24 through column 2, line 58; and column 3, line 16 through column 5, line 12); and the heat exchanger in the combined component can be constructed additionally as a reactor; a catalyst material located within the flow spaces of the product; and the reactor can be a catalytic burner of a fuel-cell system (see column 2, lines 48-55) resulting in two catalyst zones which may be to have two fluidized beds.
	Herzog et al. fails to disclose or suggest a multi-bed cylindrical catalytic converter, comprising: a first catalytic bed; a second catalytic bed; a heat exchanger arranged between said first catalytic bed and 
	Claims 26-47 depends on claim 25.
	Regarding claim 48, Herzog et al. discloses a heat exchanger (5) comprising a plurality of stacked round plates (2), wherein adjacent plates of the plurality of stacked round plates (2) define gaps therebetween, and the effluent of a reactor (8) and the cooling medium are respectively fed into alternating ones of the gaps; wherein said heat exchanger (5) with stacked round plates (2) is arranged coaxially to the reactor (8) (see Abstract; figures 1-6; column 1, line 24 through column 2, line 58; and column 3, line 16 through column 5, line 12); and the heat exchanger in the combined component can be constructed additionally as a reactor; a catalyst material located within the flow spaces of the product; and the reactor can be a catalytic burner of a fuel-cell system (see column 2, lines 48-55) resulting in two catalyst zones which may be to have two fluidized beds.
Herzog et al. fails to disclose or suggest a method for revamping a multi-bed catalytic converter, wherein the multi-bed catalytic converter includes: a first catalytic bed, a second catalytic bed, and a heat exchanger arranged between said first bed and said second bed; said heat exchanger being arranged to transfer heat from the hot effluent of the first catalytic bed before admission into the second catalytic bed to a cooling medium; said heat exchanger being a tube bundle heat exchanger; the method comprising: replacing said tube bundle heat exchanger with another heat exchanger comprising a plurality of stacked round plates, wherein adjacent plates of the plurality of stacked round plates define gaps therebetween, and the effluent of the first catalytic bed and the cooling medium are respectively fed into alternating ones of the gaps; wherein said first catalytic bed is a hollow cylinder .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed June 21, 2021, with respect to the objection of specification and the objection of claim 25 have been fully considered and are persuasive.  The objection of specification and the objection of claim 25 been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163.  The examiner can normally be reached on M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774